Citation Nr: 1047662	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

The Veteran served on active duty from February 1980 to February 
1986.

These matters come before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
that decision, the RO, among other things, denied claims for 
entitlement to service connection for tinnitus and a bilateral 
knee disability.

In November 2009, the Board denied the claims.  In June 2010, 
counsel for the Veteran and VA filed a Joint Motion with the 
Court to vacate and remand the November 2009 Board decision.  In 
a June 2010 Order, the Court granted the Joint Motion, vacating 
the Board's decision and remanding these matters to the Board for 
further proceedings consistent with the Joint Motion. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

The Veteran claims that he has both tinnitus and bilateral knee 
disabilities that are related to in-service noise exposure and 
diagnosed chondromalacia of the knees.  He is incarcerated.  A 
January 2007 VA examination request reflects that the RO 
requested that a VA Medical Center (VAMC) take action to afford 
the Veteran audiological and joint examinations relating to these 
claims.  The VAMC indicated in a March 2008 communication that it 
did "not have a provider that can accommodate vet in prison."  
In its November 2008 supplemental statement of the case, the RO 
indicated that it had attempted to schedule examinations for the 
claimed disabilities but the VAMC had notified it that it did not 
have examiners available to travel to the correctional facility.

In its November 2009 remand, the Board found that the failure to 
afford the Veteran a VA examination, if error, was harmless 
because a VA examination was not warranted under McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), in which the Court held 
that under the VCAA, VA must provide an examination when there is 
competent evidence of a disability that may be associated with an 
in-service event, injury, or disease, but there is insufficient 
information to make a decision on the claim.  Specifically, the 
Board found that there was no current bilateral knee disability 
and no evidence that his tinnitus may be associated with service.  
The parties to the Joint Motion faulted the Board for not 
addressing evidence that the Veteran's complaints of knee pain 
spanned several years of duty as well as evidence of in-service 
and post-service notations relating to noise exposure, and for 
not sufficiently discussing VA's duty to assist incarcerated 
veterans.

VA's duty to assist incarcerated Veterans requires VA to tailor 
its assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow Veterans.  See 38 U.S.C.A. § 
5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA's duty 
to assist an incarcerated Veteran includes: (1) attempting to 
arrange transportation of the claimant to a VA facility for 
examination; (2) contacting the correctional facility and having 
their medical personnel conduct an examination according to VA 
examination work sheets; or (3) sending a VA or fee-basis 
examiner to the correctional facility to conduct the examination.  
See Bolton, 8 Vet. App. at 191.  VA's Adjudication Manual Rewrite 
contains instructions on attempting to provide an examination for 
an incarcerated Veteran.  See M21-1MR, Part III.iv.3.A.11.d.  The 
Manual Rewrite provides that, when examination of an incarcerated 
veteran is required, the RO and/or the local VHA Medical 
Examination Coordinator should confer with prison authorities to 
determine whether the veteran should be escorted to a VA medical 
facility for examination by VHA personnel, or examined at the 
prison by VHA personnel prison medical providers at VA expense, 
or fee-basis providers contracted by VHA.  The Manual Rewrite 
also provides that, if a problem cannot be resolved at the local 
level, contact the C&P Service Program Review Staff (214A) for 
assistance.

Even if an examination were not warranted in the first instance, 
the fact that the RO scheduled the examinations requires that the 
VA comply with its duty to assist in affording the Veteran the 
scheduled examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  Thus, regardless of whether the Veteran is 
in fact entitled to a VA examination under current case law (a 
question that the Board will not address in this remand), the 
RO's actions were insufficient to comply with VA's duty to assist 
incarcerated veterans under the cases and Manual Rewrite 
provisions cited above.  Consequently, a remand is required for 
the RO to attempt to afford the Veteran a VA audiological and 
knee examination and, in the event that this is not possible, to 
document its efforts to do so.

Accordingly, the case is REMANDED for the following action:

Schedule audiological and knee examinations 
for the Veteran.  In doing so, follow the 
detailed instructions in the Manual Rewrite 
provisions and Bolton cited above.  If, 
after following these instructions, an 
examination cannot be conducted, document 
all efforts to schedule the examinations, 
including a memorandum to the file.

In determining whether a single examination 
is sufficient to address the relevant 
issues, the RO should tailor its 
examination instructions to meet the 
peculiar circumstances of the Veteran's 
confinement.

As to the claim for service connection for 
tinnitus, the examiner should indicate 
whether it is as least as likely as not (50 
percent probability or more) that the 
Veteran's tinnitus is related to his in-
service noise exposure.

As to the claim for service connection for 
bilateral knee disability, the examiner 
should first indicate whether the Veteran 
has any current knee disability and, if so, 
should identify any and all current 
disabilities either knee.  With respect to 
each diagnosed disability, the examiner 
should indicate whether it is as least as 
likely as not (50 percent probability or 
more) that any diagnosed disability is 
related to the diagnosed in-service 
chondromalacia, the complaints of knee pain 
spanning several years of duty, or any knee 
injuries suffered as a result of 
parachuting duty.

All necessary tests should be conducted 
consistent with the circumstances of 
incarceration, and the claims file must be 
sent to the examiner for review.

A complete rationale should accompany any 
opinion provided.

The examiner or examiners should be advised 
that the Veteran is competent to report 
symptoms, treatment, and injuries, and that 
his reports must be taken into account in 
formulating the requested opinions. 

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


